    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 1 of 17. PageID #: 209




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 JOHN PIPPEN, on behalf of himself       )       Case No. 1:21-CV-00311
 and all others similarly situated,      )
                                         )       Judge J. Philip Calabrese
       Plaintiff,                        )
                                         )       Magistrate Judge Thomas M. Parker
       v.                                )
                                         )
 GLOBAL TECHNICAL                        )
 RECRUITERS INC., et al.,                )
                                         )
       Defendants.                       )
                                         )

                              OPINION AND ORDER

      Plaintiff John Pippen brings this suit as a collective action under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq. and as a class action under Rule 23. He

now moves for conditional class certification under the Act, opt-in identification

discovery, and Court-supervised notice to potential opt-in plaintiffs. (ECF No. 18.)

Defendant Liberty Steel opposes the motion (ECF No. 22), and the parties have fully

briefed the matter. For the reasons set forth below, Plaintiff’s motion is DENIED.

                             STATEMENT OF FACTS

      A.     Alleged Violations of the Fair Labor Standards Act

      Defendant Liberty Steel is an Ohio corporation headquartered in Warren,

Ohio, with operating facilities in Warren and Lordstown, Ohio. (ECF No. 1, ¶ 10,

PageID #3; ECF No. 18-1, ¶ 2, PageID #106.) Liberty Steel processes coated, cold and

hot rolled steel and provides a variety of stamping and blanking services. (Id., ¶ 14.)

Defendant Global Technical Recruiters is an Ohio corporation headquartered in
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 2 of 17. PageID #: 210




Cleveland, Ohio.    (Id., ¶ 9, PageID #2.)    Global Technical Recruiters provides

employees to Liberty Steel. (Id., ¶ 14, PageID #3.)

      Plaintiff John Pippen was an hourly employee at Liberty Steel in Warren

between August 21, 2019 and September 26, 2019. (ECF No. 18-1, ¶ 3, PageID #106.)

He was placed there by Global Technical Recruiters and worked as a laborer. (Id.,

¶¶ 3–4.)   He alleges Defendants committed three violations of the Fair Labor

Standards Act: (1) unpaid daily pre-shift meetings lasting approximately 15 to 20

minutes each day; (2) unpaid donning and doffing of personal protective gear; and

(3) 15-minute pay deductions if employees clocked in or out a few minutes late or

early. (Id., ¶¶ 25, 28, & 30, PageID #4–5.) He alleges Defendants have a company-

wide policy not to pay for compensable pre-shift work and of deducting a full 15

minutes when employees clock in or out a few minutes late or early. (Id., ¶¶ 58–59,

PageID #9.) According to Plaintiff, these violations resulted in Defendants’ failure to

pay employees overtime when they worked more than 40 hours in a workweek. (Id.,

¶ 32, PageID #5.)

      Further, Defendants allegedly “failed to make, keep and preserve accurate

records of all the hours worked by Plaintiff and other similarly situated employees,

as required by the FLSA and Ohio Law.” (Id., ¶ 33.) Based on these allegations,

Plaintiff claims Defendants violated the Fair Labor Standards Act and Ohio’s

overtime compensation statute.

      B.     Collective Class Allegations

      Plaintiff brings these claims on behalf of himself and other similarly situated

employees of Defendants.
                                              2
     Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 3 of 17. PageID #: 211




              B.1.     Definition for the Collective Action

       The complaint seeks conditional certification of the following class:

       All present and former full-time hourly employees, including but not
       limited to, laborers and other production employees, who are or were
       required to attend pre-shift meetings, don personal protective gear, who
       are or were subject to 15 minutes punch-time deductions, and that were
       employed by Defendants during the period three (3) years preceding the
       commencement of this action through its final disposition.

(ECF No. 1, ¶ 41, PageID #6.) Plaintiff’s motion for conditional certification defines

the collective action class differently:

       All present and former full-time hourly employees, including but not
       limited to, laborers and other production employees, who are or were
       required to attend pre-shift meeting and/or don personal protective
       gear and/or who are or were subject to 15 minute punch-time
       deductions, and that were employed by Defendants during the period of
       February 5, 2018 through final resolution of this matter.

(ECF No. 18, PageID #97 (emphasis added).)                Plaintiff requests conditional

certification for yet another class in his reply brief:

       All present and former full-time hourly assemblers, crane operators,
       general laborers, grinders, helpers, inspectors, material handlers,
       operators, press helpers, press operators, quality controllers, quality
       inspectors, robot operators, robotic operators, shipping and receiving,
       spot welders, tow motor drivers, tow motor operators, and welders, that
       worked at Defendant LSI during the period of February 5, 2018 through
       final resolution of this matter.

(ECF No. 23, PageID #193.) Following certification of the latter class, Plaintiff

requests that the form providing consent to join a collective action incorporate

questions asking whether the employee was (1) paid for time spent donning personal

protective gear, including sleeves; (2) paid for time spent attending huddle meetings;

and (3) subject to 15-minute deductions for clocking in or out by just a few minutes

late or early. (Id.)

                                                3
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 4 of 17. PageID #: 212




      Under any class definition, Plaintiff asserts the defined class is similarly

situated to him because they “all were subjected to and injured by Defendants’

unlawful practices of failing to pay them all overtime hours worked.” (Id., ¶ 42.) He

estimates the collective class includes approximately 100 employees.         (Id., ¶ 45,

PageID #7.)

              B.2.   Plaintiff’s Evidence

      Plaintiff submitted his own declaration with his motion for conditional

certification and declarations from three other employees. Mr. Pippen declares he

was a laborer and that he “and other hourly employees like me were required to come

into work early to attend daily pre-shift meetings lasting 15 to 20 minutes” and “to

put on our personal protective gear, including Kevlar sleeves, before our shift

started.” (ECF No. 18-1, ¶¶ 5–6, PageID #106.) Further, he declares employees

“cannot start our shift or do the jobs we were hired to do without first attending the

meetings to get work assignments or without putting on our protective gear.” (Id.,

¶ 7, PageID #107.)

      The other three declarations are largely identical, except for the declarant’s job

title and employment location. Alonzo Bonner worked at the Warren location and

was a forklift operator. (Id., ¶¶ 3–4, PageID #109.) Darren Pierce worked at the

Warren and Lordstown locations as a laborer. (Id., ¶¶ 3–4, PageID #110.) Unlike

the other declarants, Mr. Pierce was placed at Liberty Steel by staffing agencies

Minute Man and Labor Max. (Id., ¶ 3.) Anthony Alexander was a laborer and press

operator at both the Warren and Lordstown locations. (Id., ¶¶ 3–4, PageID #112.)

Like Mr. Pippen, the only protective gear these declarants specifically identify they
                                              4
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 5 of 17. PageID #: 213




must don is Kevlar sleeves. (Id., ¶ 6, PageID #106; ¶ 6, PageID #108; ¶ 6, PageID

#110.)

               B.3.   Liberty Steel’s Evidence

         Liberty Steel submitted several declarations in connection with its opposition

to conditional certification. (ECF No. 22-1 & 22-2.) First is the declaration of Lisa

Zavara, who is the manager of human resources at Liberty Steel. (ECF No. 22-1, ¶ 3,

PageID #143.)      According to Ms. Zavara, third-party agencies, including Global

Technical Recruiting, provide between 35 and 65 temporary employees to work at

Liberty Steel’s two Ohio facilities. (Id., ¶ 5.) All hourly employees must wear some

form of personal protective equipment, but the amount and type vary based on the

employee’s job title and duties and facility location. (Id., ¶ 8, PageID #144.) She

further declares that Liberty Steel does not require any employees to attend pre-shift

meetings before clocking in, although it does hold daily “huddle meetings” that start

several minutes after the shift’s scheduled start time. (Id., ¶ 11, PageID #145.) Also,

she declares Liberty Steel cannot provide a list of employees subject to 15-minute

time deductions because there is no company-wide policy regarding 15-minute punch

time deductions. (Id., ¶ 12.)

         The remaining seven declarations are from supervisors at both facilities. The

supervisors state that huddle meetings are conducted after employees are clocked in

and have begun their shift. (ECF No. 22-2, ¶ 7, PageID #149; ¶ 7, PageID #154; ¶ 7,

PageID #159; ¶ 8, PageID #164; ¶ 7, PageID #169; ¶ 7, PageID #174; ¶¶ 6–7, PageID

#179.) Employees at the Warren location who work as general laborers must wear

steel-toed shoes, long sleeves, a hard hat, ear plugs, gloves, and safety glasses. (Id.
                                               5
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 6 of 17. PageID #: 214




¶ 9, PageID #160.)      Press helpers, press operators, quality inspectors, material

handlers, tow motor drivers, spot welders, and crane operators at the Warren facility

wear the same protective gear. (Id., ¶¶ 4 & 9, Page ID #148 & 149; ¶¶ 4 & 9, PageID

#153 & 155; ¶¶ 4 & 12, PageID #163 & 165.) Welders, grinders, operators, robot

operators, and off loaders at the Warren facility must don steel-toed shoes, sleeves, a

hard hat, ear plugs, gloves, safety glasses, and safety shields. (Id., ¶¶ 9–10, PageID

#169; ¶ 9, PageID #174–5.) The supervisors all state that employees wear their steel-

toed shoes to the huddle meeting and estimate that it takes one to five minutes to

don the required protective gear. (Id., ¶ 10, PageID #150; ¶ 10, PageID #155; ¶ 10,

PageID #160; ¶ 13, PageID #165; ¶ 10, PageID #170; ¶ 10, PageID #175; ¶ 9, PageID

#179.)

         Employees at the Lordstown location are also paid for daily huddle meetings,

which always begin after the scheduled shift. (Id., ¶ 6, PageID #179.) The Lordstown

employees must wear steel-toed shoes, sleeves, ear plugs, gloves, and safety glasses,

but not hard hats. (Id., ¶ 8.) The Lordstown supervisor estimates it would take not

more than two minutes to put on the protective equipment, excluding the shoes,

which employees usually wear to work.        (Id., ¶ 9.)   Regardless of location, all

supervisors declared that Liberty Steel does not have a company-wide policy

requiring employees to attend pre-shift meetings and that they do not ask employees

to work if they are not clocked in. (Id., ¶¶ 17–18, PageID #161; 20–21, PageID #166;

17–18, PageID #171; ¶¶ 17–18, PageID #176; ¶¶ 15–16, PageID #180.)




                                              6
     Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 7 of 17. PageID #: 215




                            STATEMENT OF THE CASE

      Plaintiff filed this action on February 2, 2021 and moved for conditional

certification on April 18, 2021 (ECF No. 18). Global Technical Recruiters did not

respond to Plaintiff’s motion for conditional certification.      Liberty Steel opposes

Plaintiff’s motion.   (ECF No. 22.)     Liberty Steel raises three main issues with

Plaintiff’s request for conditional certification. First, Liberty Steel argues Plaintiff’s

class definition proposed in the motion concedes class members are not similarly

situated. (Id., PageID #126.) Second, Liberty Steel maintains that the proposed class

is individualized and unmanageable because all hourly employees don protective gear

and that the time it takes to don the protective gear is de minimis. (Id.) Third,

Liberty Steel maintains the alleged policies related to unpaid meetings and time-

punch deductions do not exist and therefore cannot be the basis for a collective class.

(Id., PageID #138–39)

                                 LEGAL STANDARD

      “The Fair Labor Standards Act requires employers to pay overtime to most

employees who work more than 40 hours a week.” Pierce v. Wyndham Vacation

Resorts, Inc., 922 F.3d 741, 745 (6th Cir. 2019) (citing 29 U.S.C. § 207(a)(1)). When

employers do not comply with its requirements, the Act authorizes collective actions

“by any one or more employees for and on behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b). Where a court certifies a collective

action, other employees who seek to join the collective class must opt into the

litigation by filing a written consent with the court. Id.



                                               7
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 8 of 17. PageID #: 216




      Before a collective class may be certified, the lead plaintiffs must show “that

the proposed class members are similarly situated” to them. Fortney v. Walmart,

Inc., No. 2:19-cv-4209, 2021 WL 221996, at *2 (S.D. Ohio Jan. 22, 2021) (quoting

Casarez v. Producers Serv. Corp., No. 2:17-cv-1086, 2018 WL 2389721, at *2 (S.D.

Ohio May 25, 2018)). Whether the plaintiff has identified similarly situated class

members is determined in two phases that are governed by two different standards.

Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006). First is conditional

certification, which is conducted at the start of discovery.      Id.     Second is final

certification, which is conducted after discovery concludes.        Id.    If conditional

certification is granted, defendants may move for decertification after discovery.

O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 583 (6th Cir. 2009), abrogated in

part on other grounds, Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 160, 165–66

(2016).

      This lawsuit is in the early stages, and Plaintiff seeks conditional certification.

The purpose of conditional certification is “to provide notice and opportunity to opt

in” to the lawsuit. Smith v. Lowe’s Home Ctrs., Inc., 236 F.R.D. 354, 357 (S.D. Ohio

2006). At the conditional phase, the plaintiff need only make “a modest factual

showing” that “his position is similar, not identical, to the positions held by the

putative class members.” Comer, 454 F.3d at 546–47. Conditional certification does

not permit the Court to examine the merits of the case. Barker v. Stark Cnty.,

No. 5:19CV276, 2020 WL 1288807, at *2 (N.D. Ohio Mar. 18, 2020) (citing Creely v.

HCR ManorCare, Inc., 789 F. Supp. 2d 819, 826 (N.D. Ohio 2011)). In contrast to



                                              8
     Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 9 of 17. PageID #: 217




final certification, the standard for conditional certification is “fairly lenient . . . and

typically results in conditional certification of a representative class.” Comer, 454

F.3d at 547.

       Although the Sixth Circuit has not spoken on the issue, most district courts

within this Circuit “have held that plaintiff’s evidence on a motion for conditional

certification need not meet the same evidentiary standards applicable to motions for

summary judgment because to require more at this stage of litigation would defeat

the purpose of the two-stage analysis under Section 216(b).”            Waggoner v. U.S.

Bancorp, 110 F. Supp. 3d 759, 770 n.6 (N.D. Ohio 2015) (quoting Monroe v. FTS USA,

LLC, 257 F.R.D. 634, 639 (W.D. Tenn. 2009)) (cleaned up). This is because “[a]

conditional certification action occurs at the outset of discovery, not at the close of

discovery, and therefore the admissible evidence standard for summary judgment

motions should not apply.” Id. at 247 (citations omitted). Accordingly, evidence that

others are similarly situated to the lead plaintiff need not be admissible at this

preliminary phase. Jesiek v. Fire Pros, Inc., 275 F.R.D. 242, 246 (W.D. Mich. 2011)

(considering potential hearsay in the plaintiffs’ declarations on conditional

certification).

       Finally, the Court must “refrain from weighing Defendants’ competing

evidence at this juncture” where doing so “would require credibility and factual

determinations improper at the conditional certification stage.” Hamm v. Southern

Ohio Med. Ctr., 275 F. Supp. 3d 863, 876 & 878 (S.D. Ohio 2017) (citations omitted);

see also Murton v. Measurecomp, LLC, No. 1:07CV3127, 2008 WL 5725631, at *4



                                                9
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 10 of 17. PageID #: 218




(N.D. Ohio June 9, 2008) (“Generally, courts have left assessment of disparate factual

and employment settings of individual class members to the second stage of the

analysis.”).

       Against this backdrop, the Court considers whether to grant Plaintiff’s motion

for conditional certification.

                                     ANALYSIS

       Plaintiff’s request for conditional certification depends on whether there is

sufficient evidence, at this preliminary stage, that he is similarly situated to other

employees. The “similarly situated” inquiry under the Fair Labor Standards Act is

less stringent than the class certification requirements under Rule 23. O’Brien, 575

F.3d at 584–85. The Act does not define “similarly situated,” but the Sixth Circuit

has provided some guidance on what the term means.             It holds “plaintiffs are

similarly situated when they suffer from a single, FLSA-violating policy, and when

proof of that policy or of conduct in conformity with that policy proves a violation as

to all the plaintiffs.” O’Brien, 575 F.3d at 585. In addition, employees may be

similarly situated if their claims are “unified by common theories of defendants’

statutory violations, even if the proofs of these theories are inevitably individualized

and distinct.” Id.

       Liberty Steel first argues Plaintiff’s collective definition concedes that the

members are not similarly situated. (ECF No. 22, PageID #131–32.) It points out

that Plaintiff’s complaint defined the collective as employees who (1) attend pre-shift

meetings; (2) don protective gear; and (3) are subject to 15-minute punch-time

deductions. But Plaintiff’s motion for conditional certification defined the class as
                                              10
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 11 of 17. PageID #: 219




employees who meet any one or combination of those characteristics. Plaintiff’s reply

proposed yet another variation of the class definitions. According to Liberty Steel,

the disjunctive class definition set forth in Plaintiff’s motion is per se evidence that

the collective is not similarly situated because it admits not every member of the

collective is subject to the same alleged violations. The Court declines to adopt

Liberty Steel’s semantic arguments. But the Court otherwise finds Plaintiff has

failed to meet his burden for certification of a collective action on all three violations

alleged.

I. Donning and Doffing

      Liberty Steel argues conditional certification is not appropriate with respect to

the donning and doffing claim because Plaintiff’s collective definition is not limited

by job title or job duty. (ECF No. 22, PageID #133–34.) It argues that differences in

job duties defeats conditional certification because Plaintiff has failed to show that

each collective members’ donning and doffing of personal protective equipment is

integral and indispensable to their duties. (ECF No. 22, PageID #134.)

      Employers need not compensate employees for activities that are preliminary

or postliminary to the employee’s principal activities. Integrity Staffing Sols., Inc. v.

Busk, 574 U.S. 27, 32 (2014) (citing 29 U.S.C. § 254(a).) The Supreme Court “has

consistently interpreted the term ‘principal activity or activities’ to embrace all

activities which are an integral and indispensable part of the principal activities.” Id.

at 33 (cleaned up).    “[A]n activity is integral and indispensable to the principal

activities that an employee is employed to perform . . . if it is an intrinsic element of

those activities and one with which the employee cannot dispense if he is to perform
                                               11
     Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 12 of 17. PageID #: 220




his principal activities.” Id. at 37. The determination does not depend on whether

an employer required a particular preliminary or postliminary activity. Id. at 36.

Rather, the inquiry focuses on “the productive work the employee is employed to

perform.” Id.

        Plaintiffs submitted declarations from a laborer at the Warren location (ECF

No. 18-1, ¶¶ 3–4, PageID #106), a forklift operator at the Warren location (id., ¶¶ 3–4,

PageID #108), a general laborer at the Warren and Lordstown locations (id., ¶¶ 3–4,

PageID #110), and a laborer and press operator at the Warren and Lordstown

locations (id., ¶¶ 3–4, PageID #112). These declarants state employees must don

protective equipment, including Kevlar sleeves. (See, e.g., (ECF No. 18-1, ¶¶ 5–6,

PageID #106.) Liberty Steel’s declarations do not conflict with those of Plaintiffs, but

add the further detail that there is some variety in the amount and type of protective

gear required depending on the employee’s job title and duty. For example, hard hats

are required at the Warren location, but not the Lordstown location. (ECF No. 22-1,

¶ 8, PageID #144.)

        Plaintiff’s motion states that donning protective gear was “necessary,

indispensable, integral, and intrinsic to the jobs that the Class Members were hired

to do . . . .”   (ECF No. 18, PageID #102.)     Otherwise, neither Plaintiff nor the

declarants describe their job duties or explain how donning and doffing protective

equipment is integral and indispensable to their job duties.

        Liberty Steel directs the Court to Duncan-Watts v. Nestle USA, Inc., No. 1:19

CV 01437, 2020 U.S. Dist. LEXIS 18638, 2020 WL 589041 (N.D. Ohio Feb. 5, 2020),



                                              12
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 13 of 17. PageID #: 221




which dealt with a similar situation. In Duncan-Watts, the court declined to grant

conditional certification where the plaintiff and potential opt-in plaintiffs, who

worked in a food-packing plant, failed to “describe what they do in the course of their

employment with defendants.” Id. at *3. The Court reasoned that merely alleging

employees had to don and doff protective sanitary equipment was not sufficient to

establish a common theory of liability without any explanation regarding the

employees’ principal job duties. Id. at *4.

      Similar to Duncan-Watts, although Plaintiff and declarants provide their job

titles and declare they are required to don Kevlar sleeves, they do not provide any

evidence to permit the Court to determine whether the required donning and doffing

is integral and indispensable to their duties and, therefore, compensable under the

Act. Plaintiff and the other declarants have different job titles, different supervisors,

work at different locations, and are required to wear different types of protective

equipment. Plaintiff and the declarants state they are each required to wear Kevlar

sleeves, but the record shows they are also required to wear additional types of

protection that differ based on their duties and job location. Because the donning and

doffing violations, if any, will vary based on job title, duties, and location, Plaintiff

has not shown proposed collective members are subject to a common policy or uniform

theory regarding the amount and type of protective gear they must wear. The Court

declines to grant conditional certification for the donning and doffing class under

these circumstances. Accordingly, the Court need not consider the parties’ respective




                                              13
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 14 of 17. PageID #: 222




arguments regarding the propriety of certification of a collective action on the

donning and doffing claims and expresses no opinion on them.

II. Pre-Shift Meetings

      Plaintiff and declarants represent laborers at both plant locations, a forklift

operator at the Warren plant, and a press operator at both plants. (ECF No. 18-1,

¶¶ 3–4, PageID #106, 108, 110, & 112.) In support of Plaintiff’s claim regarding pre-

shift meetings, the employees’ declarations recite, “I and other hourly employees like

me were required to come into work early to attend daily pre-shift meetings lasting

approximately 15 to 20 minutes.” (Id., ¶ 5.)        Plaintiff and declarants further state

they know other hourly employees at both Liberty Steel locations have experienced

similar violations by “observing others, working alongside others, and communicating

with other hourly employees that engage in the same work activities that I

performed.” (ECF No. 18-1, ¶ 13, PageID #107 ,109, 111, &113.)

      Liberty Steel insists, however, that the alleged pre-shift meetings do not occur.

Its supervisors state that daily meetings occur after the shift starts and that all

employees are paid for that time. (See, e.g., ECF No. 22-2, ¶ 7, PageID #149.)

Further, that “LSI does not have a company-wide policy that requires anyone to

attend a pre-shift meeting before they are clocked in. Everyone is clocked in by the

time they are at the huddle meeting.” (See, e.g., id., ¶ 17, PageID #151.)

      Without making a merits determination or weighing credibility of the evidence,

the Court finds Plaintiff has not shown that he and other hourly employees “suffer

from a single, FLSA-violating policy” with respect to the alleged unpaid, pre-shift

meetings. O’Brien, 575 F.3d at 585. Plaintiff’s only proof of such a policy is the nearly
                                               14
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 15 of 17. PageID #: 223




identical declarations of four Liberty Steel employees with different job titles at

different locations stating they are required to attend pre-shift meetings for which

they are not paid. These conclusory statements are not sufficient evidence of a

company-wide policy of requiring attendance for unpaid, pre-shift meetings. Plaintiff

has not pointed to any handbook or explicit policy that authorizes unpaid, pre-shift

meetings, and Liberty Steel flatly contradicts the existence of any such policy or

practice with multiple declarations from various managers whose statements

foreclose certification of a collective action under any definition Plaintiff proposes.

Again, Plaintiff has not carried his burden, light though it may be, of establishing

that the plaintiffs are similarly situated.

III. Time-Punch Deductions

      Finally, Plaintiff has not met his burden of showing a company-wide policy of

15-minute time-punch deductions. Plaintiff and declarants state, “if we clocked in

late or clocked out early by as little as one to few minutes, a full 15 minutes was

docked from our pay.” (See, e.g., ECF No. 18-1, ¶ 9, PageID #107.) They claim plant

managers “knew or should have known . . . that 15-minutes were being deducted as

described above.”    (See, e.g., id., ¶ 12.)   Again, however, Plaintiff’s conclusory

statements are not evidence of a company-wide policy.        Moreover, Liberty Steel

maintains “[n]o company-wide policy exists regarding 15 minute punch time

deductions” and that “[n]o location-specific policy exists regarding 15 minute punch

time deductions.” (ECF No. 22-1, ¶ 12, PageID #145.)

      Further, at this stage of the proceedings, the record does not support a

determination that Plaintiff and declarants are similarly situated to hourly
                                               15
      Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 16 of 17. PageID #: 224




employees who worked in different positions. Therefore, the Court finds that Plaintiff

has not met his burden of showing he is similarly situated to other hourly employees

with respect to the alleged time-punch deductions.

                                     *     *        *

        In sum, Plaintiff has failed to provide sufficient evidence to meet his fairly

lenient burden of showing he is similarly situated to Liberty Steel’s current and

former employees. Therefore, the Court finds conditional certification is not

appropriate.

IV.     Conditional Certification against Global Technical Recruiters

        Finally, a word about Global Technical Recruiters, against which Plaintiff also

seeks conditional certification. Although Global Technical Recruiters did not oppose

Plaintiff’s motion for conditional certification, the burden is on Plaintiff to make some

factual showing he is similarly situated to the other employees he seeks to notify.

Waggoner, 110 F. Supp. 3d at 764. To the extent Plaintiff has failed to do so against

Liberty Steel, he has also failed to do so against Global Technical Recruiters.

        Further, the record provides no basis to grant conditional certification as to

Global Technical Recruiters for the alleged violations and the Court declines to do so.

At this stage, the record shows that Global Technical Recruiters did not employ or

pay anyone.     Nor did they even arguably engage in a practice that resulted in

underpayment or nonpayment. Additionally, the various declarations Plaintiff relies

on include one from an employee who used a different recruiter to land at Liberty

Steel. (ECF No. 18-1, ¶ 3, PageID #110.) A collective action cannot proceed against

Global Technical Recruiter on this record.

                                               16
    Case: 1:21-cv-00311-JPC Doc #: 25 Filed: 06/15/21 17 of 17. PageID #: 225




                                  CONCLUSION

      For the reasons stated above, the Court DENIES Plaintiff’s request for

conditional certification. (ECF No. 18.)

      SO ORDERED.

Dated: June 15, 2021




                                           J. Philip Calabrese
                                           United States District Judge
                                           Northern District of Ohio




                                           17
